UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 In re:                                            Chapter 7

 ROCKYOU, INC.,                                    Case No. 19-10453 (SCC)

                         Debtor.

 ORDER APPROVING SETTLEMENT AGREEMENT WITH McGUIREWOODS LLP

          Upon the motion of Salvatore LaMonica (“Trustee”), solely in his capacity as Chapter 7

Trustee of the estate of the above-named Debtor, to approve the Settlement Agreement with

McGuireWoods LLP (“McGuireWoods”) annexed to the motion as Exhibit 1, pursuant to Rule

9019(a); and due and proper notice of the motion having been provided, pursuant to Rule

2002(a)(3); and it appearing that the settlement terms are fair and equitable, and that Court

approval of the Settlement Agreement is in the best interests of the Debtor’s estate; now, therefore,

it is hereby:

          ORDERED, that the motion is granted, as provided herein; and it is further

          ORDERED, that the Settlement Agreement is hereby approved, and the Trustee and

McGuireWoods are authorized and directed to perform in accordance with the terms thereof;

and it is further

          ORDERED, that the Court shall retain jurisdiction over any and all disputes arising under

or otherwise relating to the terms of this Order and the Settlement Agreement.


Dated: New York, New York
                   , 2021

                                                      Honorable Shelley C. Chapman
                                                      United States Bankruptcy Judge
